                    UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF MASSACHUSETTS

KAREN GAMMON,                   )
                                )
                Plaintiff,      )         CIVIL ACTION NO.
                                )         1:18-CV-11665-DPW
v.                              )
                                )
RELIANCE STANDARD LIFE          )
INSURANCE COMPANY,              )
                                )
                                )
                Defendant.      )

                         MEMORANDUM AND ORDER
                            March 12, 2020

     Karen Gammon seeks long term disability benefits from

Reliance Standard Life Insurance Company, the disability

insurance provider for her former employer, Cape Cod Hospital.

After two decades of work for the company, Ms. Gammon left her

job at the hospital and filed for long term disability benefits

from Reliance Standard.    Reliance Standard provided over three

years of benefits, but denied further benefits in 2016 because,

it said, she was not totally disabled.

     There is evidence in the record to support both the

contention that Ms. Gammon is fully disabled physically and that

she is not.   Under these circumstances, where I review Reliance

Standard’s decision under a deferential standard, I will grant

Reliance Standard’s motion for summary judgment because its

determination, while not inevitable, was based on substantial

evidence in the record.
                             I. BACKGROUND

A.     Factual Background

       Ms. Gammon, the plaintiff, worked as a medical transcriber

at Cape Cod Hospital for 23 years.      In May, 2012, she left her

job there because, she says, sitting for longer than 20 minutes

at a time gave her excruciating pain.      She applied for long term

total disability benefits through her former employer’s long

term disability insurance provider, defendant Reliance Standard.

Ms. Gammon’s claim was based on her stated inability to sit or

stand without excruciating pain, her statement that she took

narcotics for pain and that she could not drive, and a statement

of support from her primary care physician, Kumara Sidhartha,

M.D.

       The relevant provisions of the Reliance Standard Group Long

Term Disability Insurance Policy are as follows:

       “Totally Disabled” and “Total Disability” mean, that as
       a result of an Injury or Sickness:

       (1)   During . . . the first 36 months for which a Monthly
             Benefit is payable, an Insured cannot perform the
             material duties of his/her Regular Occupation; . .
             .
       (2)   after a Monthly Benefit has been paid for 36 months,
             an Insured cannot perform the material duties of
             Any Occupation.    We consider the Insured Totally
             Disabled if due to an Injury or Sickness he or she
             is capable of only performing the material duties
             on a part-time basis or part of the material duties
             on a Full-time basis.

Page 2.1.


                                   2
     INSURING CLAUSE: We will pay a Monthly Benefit if an
     Insured:

     (1)     is Totally Disabled as the result of a Sickness or
             Injury covered by this Policy;
     (2)     is under the regular care of a Physician;
     (3)     has completed the Elimination Period; and
     (4)     submits satisfactory proof of Total Disability to
             us.

Page 9.0

     LIMITATIONS. MENTAL OR NERVOUS DISORDERS: Monthly Benefits
     for Total Disability caused by or contributed to by mental or
     nervous disorders will not be payable beyond an aggregate
     lifetime maximum duration of twenty-four (24) months unless
     the Insured is in a Hospital or Institution at the end of the
     twenty-four (24) month period. The Monthly Benefit will be
     payable while so confined, but not beyond the Maximum Duration
     of Benefits.

Page 12.0.

     As these provisions direct, Ms. Gammon was entitled to

total disability benefits limited to 24 months if she could show

that she could not work as a medical transcriber due in whole or

in part to psychological limitations, such as a depressive or

anxiety disorder.    Alternatively, Ms. Gammon was entitled to

total disability benefits for 36 months if she could show that

she could not work as a medical transcriber due to total

disability based solely on physical sickness or injury.

     Ultimately, in order to continue receiving benefits from

Reliance Standard after 36 months, Ms. Gammon was required to

show that, solely because of physical disability, she could not

work any job at all for which she was reasonably qualified.


                                   3
     Reliance Standard approved Ms. Gammon’s disability claim on

January 3, 2013 and issued monthly benefits to her beginning, in

arrears, in November, 2012.   Reliance Standard ultimately

terminated her benefits on July 28, 2016, after determining that

she was capable of working.   Ms. Gammon disputes that she is

able to work at all.

     In support of its present contention that Ms. Gammon could

work, Reliance Standard gathered all available records of Ms.

Gammon’s treatment providers and Ms. Gammon’s Social Security

Administration file.   Reliance Standard also conducted

independent surveillance of her activity, which it says

contradicts her statements about her capabilities.   In addition,

Reliance Standard obtained, through a third party vendor, an

opinion from Dr. Frank Polanco, M.D.   The evidence is reflected

in Reliance Standard’s March 21, 2019 report (the “report”).

     Ms. Gammon’s medical records indicate she prefers to stand

during doctor visits, has migraine headaches, low back pain, a

BMI of about 36, hypertension, type 2 diabetes, hyperlipidemia,

hyptertension, retinopathy, that she can lift only ten pounds,

and needs a fentanyl patch and dilaudid for pain.    The SSA

approved Ms. Gammon for disability benefits because of her Major

Depressive Disorder, but found nevertheless that based on

strength factors, physically she had significant sustained work



                                 4
capability.   In his review, Dr. Polanco concluded that Ms.

Gammon was capable of full-time employment at a sedentary level.

     Ms. Gammon contends that her physical disability renders

her incapable of any work.   The surveillance, she says, only

shows her driving to and from doctors’ appointments and carrying

lightweight plastic bags.    The surveillance does not show her

sitting longer than 30 minutes.

     Ms. Gammon also says that the report does not consider the

medical examinations performed by Dr. Vincent P. Birbiglia in

2016 and 2018, even though she had provided Reliance Standard

with records of those examinations.   Dr. Birbiglia concluded

that there were three issues that impaired Ms. Gammon’s ability

to work.    First, the pain in Ms. Gammon’s right lumbosacral area

that prevents her from sitting.   Second, her migraine headaches

that her prescribed medication has not been helping.   Third, her

repeated complaints of cognitive issues.   Dr. Birbiglia

concluded that these three factors render Ms. Gammon unable to

work any job.   None of those factors is psychological.

     Furthermore, Ms. Gammon contests Reliance Standard’s

characterization of the SSA’s reason for granting her disability

benefits.   She claims she was awarded SSDI because of her

fibromyalgia and back disorders, which are physical disabilities

covered by Reliance Standard’s policy.   Ms. Gammon also asserts

that the reviewer Reliance Standard engaged through a third

                                  5
party vendor did not consider Dr. Susan R. Ehrenthal’s report,

which offers the diagnosis that Ms. Gammon has sciatica (which

causes her pain), fibromyalgia, and depression.   Ms. Gammon

contends that, while she has suffered from depression, that

depression is caused by her physical ailments and those physical

ailments alone render her incapable of working any job.

     In short, the parties present conflicting evidence, and

conflicting interpretations of evidence, regarding Ms. Gammon’s

capacity for work.

B.   Procedural History

     Ms. Gammon initially filed her complaint in this Court

against Reliance Standard in August, 2018, contesting the denial

of benefits.   In October of that year, Reliance Standard moved

to dismiss.    I granted the motion to dismiss on December 19,

2018, as to all counts except for the first, denial of ERISA

benefits in violation of § 502(a)(1)(B).

     Reliance Standard had originally based its analysis on the

“independent medical examination” by Dr. Jerrold Rosenberg, who,

as it happens, was then under indictment and was later convicted

of medical fraud.    On January 30, 2019, I remanded Ms. Gammon’s

claim to Reliance Standard to reconsider Ms. Gammon’s

eligibility for additional benefits without consideration of Dr.

Rosenberg’s report, but taking into consideration the Social

Security records Ms. Gammon had produced and any peer report

                                  6
that Reliance Standard obtained.       In April, 2019, Reliance

Standard filed its updated report with the court in support of

the denial of benefits.   The parties then briefed summary

judgment on Ms. Gammon’s ERISA claim.

             II. WHO DECIDES MS. GAMMON’S CHALLENGE

     At the outset, I must address the question raised by Ms.

Gammon concerning who resolves her challenge to Reliance

Standard’s decision to deny her further benefits.      Ms. Gammon

has demanded a jury trial.   However, “ERISA does not provide for

a trial by jury and the majority of courts, within and without

the First Circuit, have found no congressional intent to provide

such a right.”    Turner v. Fallon Cmty. Health Plan Inc., 953 F.

Supp. 419, 423 (D. Mass 1997) (denying plaintiff a jury trial in

an ERISA case).    See also Tracey v. Mass. Inst. of Tech., No. CV

16-11620-NMG, 2019 WL 1005488, at *4 (D. Mass. Feb. 28, 2019),

aff'd, 395 F. Supp. 3d 150 (D. Mass. 2019) (“In accord with the

great weight of authority in the federal courts holding actions

under ERISA to remedy alleged violations of fiduciary duties are

equitable in nature, there is no right to a jury trial under the

Seventh Amendment in this action.”).      The First Circuit has held

that juries should not be used where the district court is

reviewing ERISA administrative decisions.       Recupero v. New

England Tel. & Tel. Co., 118 F.3d 820, 831-32 (1st Cir. 1997).

In accordance with this precedent, I deny Ms. Gammon’s jury

                                   7
demand.   The responsibility of decision is mine on the basis of

the admissible administrative record.

                      III. STANDARD OF REVIEW

     The standard of review for summary judgment in a case

arising under ERISA is somewhat different from the ordinary

summary judgment standard.    Rather than evaluating whether there

are any genuine issues of material fact to present to a fact

finder, the district court in an ERISA dispute “sits more as an

appellate tribunal than as a trial court. It does not take

evidence but, rather, evaluates the reasonableness of an

administrative determination in light of the record compiled

before the plan fiduciary.”    Leahy v. Raytheon Co., 315 F.3d 11,

18 (1st Cir. 2002).   Moreover, “the non-moving party is not

entitled to the usual inferences in its favor.”    Orndorf v. Paul

Revere Life Ins. Co., 404 F.3d 510, 517 (1st Cir. 2005).

     In evaluating the reasonableness of the administrative

determination, a court must apply a discretionary standard of

review where “the benefit plan gives the administrator . . .

discretionary authority to determine eligibility for benefits.”

McDonough v. Aetna Life Ins. Co., 783 F.3d 374, 379 (1st Cir.

2015) (quoting Firestone Tire & Rubber Co. v. Bruch, 489 U.S.

101, 115 (1989)).   In such cases, where the plan gives an

administrator discretion to determine whether an applicant meets

the standards to receive benefits, the district court must

                                  8
“uphold the administrator’s decision unless it is arbitrary,

capricious, or an abuse of discretion.”   Tracia v. Liberty Life

Assurance Co. of Bos., 164 F. Supp. 3d 201, 219 (D. Mass. 2016)

(quoting Young v. Aetna Life Ins. Co., 146 F. Supp. 3d 313, 328

(D. Mass. 2015)).   In other words, my job is not to determine

the “best reading” of the policy, but to determine whether

Reliance Standard’s “conclusion was ‘reasonable.’”   Arruda v.

Zurich Am. Ins. Co., No. 19-1247, 2020 WL 880548, at *8 (1st

Cir. Feb. 24, 2020) (first quoting O’Shea v. UPS Ret. Plan, 837

F.3d 67, 73 (1st Cir. 2016); then quoting Colby v. Union Sec.

Ins. Co. for Merrimack Anesthesia Assocs. Long Term Disability

Plan, 705 F.3d 58, 62 (1st Cir. 2013)).

     Considered deference is particularly important in cases

like this one, because that approach “promotes efficiency by

encouraging resolution of benefits disputes through internal

administrative proceedings rather than costly litigation,”

“predictability, as an employer can rely on the expertise of the

plan administrator rather than worry about unexpected and

inaccurate plan interpretations that might result from de novo

judicial review,” and “uniformity, helping to avoid a patchwork

of different interpretations of a plan… that covers employees in

different jurisdictions.”   Arruda, 2020 WL 880548, at *11

(quoting Conkright v. Frommert, 559 U.S. 506, 517 (2010)).



                                 9
     Ms. Gammon admits that Reliance Standard’s plan “gives

discretionary authority to the administrator or fiduciary to

determine the eligibility of benefits.”    I must therefore defer

to Reliance Standard’s decision to terminate Ms. Gammon’s

benefits unless I find that the determination was arbitrary,

capricious, or an abuse of discretion.

     Under an arbitrary and capricious standard, I am instructed

to uphold Reliance Standard’s decision if it was “reasonable and

supported by substantial evidence on the record as a whole,”

where “[s]ubstantial evidence” is “evidence reasonably

sufficient to support a conclusion.”     Arruda, 2020 WL 880548, at

*8 (first quoting McDonough, 783 F.3d at 379; then quoting Doyle

v. Paul Revere Life Ins. Co., 144 F.3d 181, 184 (1st Cir.

1998)).   I must also consider, as a factor in my analysis, that

Reliance Standard has a conflict of interest in that it both

determines who may receive benefits but then is obligated to pay

out any benefits only to those it determines are due them.

Metro. Life Ins. Co. v. Glenn, 554 U.S. 105, 111 (2008).     As

with all factors that the court must consider, the conflict of

interest factor can act as a “tiebreaker when the others are

closely balanced.”   Id. at 117.

                           IV. ANALYSIS

     The core issue can be stated simply.    Did Reliance Standard

reasonably determine that, as of the benefits denial in 2016,

                                   10
Ms. Gammon was capable of holding a full-time job and, if not,

that her inability to work was at least partially because she

was depressed?    Ms. Gammon, for her part, argues that she was

physically incapable of working full time, regardless of whether

she was depressed.    My job is to determine whether Reliance

Standard’s decision to the contrary was “reasonable and

supported by substantial evidence on the record as a whole.”

Arruda, 2020 WL 880548, at *8; see also Leahy, 315 F.3d at 18.

In order to explain the relevant evidence in the record as a

whole, I will review and resolve these conflicts under the

arbitrary and capricious standard.

A.   Medical Analyses

     The parties submit opinions from many medical

professionals.    I have reviewed in detail for this Memorandum

the opinions that the parties have called out in their briefs.

     1.      Opinions Offered by Ms. Gammon or Her Physicians

     Carl Freeman Gustafson, Psy.D., evaluated Ms. Gammon’s

cognitive and psychological functioning on May 13 and May 21,

2014, on a referral request from her treating physician, Dr.

Sidhartha.    Dr. Gustafson concluded that Ms. Gammon is a “bright

woman” who has clearly had “a reduction in her functioning from

a physical standpoint,” but has “solid working memory skills”

that were “almost entirely within the average range,” and that

she meets the criteria for “long term, low grade” depression.

                                  11
Dr. Gustafson recommended that Ms. Gammon seek more counseling,

and suggested that she may benefit from alternative career

training, volunteer work, sleep related interventions, more

physical activity, and weight loss.

     Dr. Birbiglia examined Ms. Gammon on or about November 29,

2016, and wrote a report that he signed under penalty of

perjury.   He writes that she is unable to sit or stand for

twenty minutes at a time, that she has memory problems possibly

associated with her pain medications or with a MRSA infection

she had at one point, and that she gets bad migraines that can

last as long as 20 days.   He lists 19 medications that she takes

on a regular basis.   He concludes, “At this time, in my opinion,

she is totally disabled from any gainful employment.”    He bases

this conclusion, in part, on his comment that “[s]he has to rest

and lie down multiple times during the day due to pain.”

     Jaime L. Missios, physical therapist, examined Ms. Gammon

on December 19, 2016.   Ms. Missios concluded that Ms. Gammon was

unable to “meet the physical demand requirements of a Medical

transcriptionist,” but that she “demonstrated the ability to

function in the Sedentary Physical Demand Category, according to

the US Department of Labor, for an 8 hour work day according to

her material handling capacity.”     Ms. Missios added that “the

results of this evaluation cannot be considered to be an

accurate representation of Karen Gammon’s functional abilities”

                                12
because her responses may have been affected by her automatic

implantable cardioverter defibrillator and medication, and the

testing did not measure psychosocial barriers that Ms. Missios

thought were “apparent.”

     Dr. Ehrenthal examined Ms. Gammon on October 10, 2017.     She

reports that Ms. Gammon told her that she cannot tolerate

sitting, has a pain level of 7.5/10, and has been frequently

tearful over the last six months.     Dr. Ehrenthal writes that Ms.

Gammon has fibromyalgia, migraines, occasional dizziness,

difficulty sleeping, and that she feels depressed and anxious.

Dr. Ehrenthal writes that Ms. Gammon’s pain comes from a muscle

pushing on her sciatic nerve and that physical therapy has not

brought relief.    Dr. Ehrenthal suggested that Ms. Gammon should

be tapered off fentanyl and dilaudid, that she should continue

to lose weight, and that she needs to see a psychiatrist to

“adjust her medications. Her serotonin seems to be low resulting

in tearfulness.”

     Dr. Sidhartha wrote a letter dated January 17, 2017,

advising that he was Ms. Gammon’s primary care physician, that

she is “unable to function when seated for more than a half

hour,” and that she “cannot be on her feet most of the day.”    He

stated he concurred with Dr. Birbiglia’s 11/29/2016 notes.

     2.   Opinions Offered by Reliance Standard

     Dr. Jay Stearns performed a Mental Residual Functional

                                 13
Capacity Assessment on Ms. Gammon on April 4, 2014, and wrote

that “[d]epression & insomnia interferes with gainful employment

at present time.”

     Dr. Jennifer Fay performed a Mental Residual Functional

Capacity Assessment on Ms. Gammon on May 6, 2014, and wrote “Pt.

exhibits debilitating symptoms of ongoing depression; easily

overwhelmed, poor recall, teariness, disturbed sleep cycle, low

motivation and irritability.”

     Dr. Francis A. Bellino reviewed Ms. Gammon’s medical

records and assessments on July 21, 2016 at Reliance Standard’s

request.   He also reviewed the surveillance footage.   He

concluded that “Ms. Gammon demonstrates no impairment to

sedentary capacity with the ability to move occasionally.     This

is again demonstrated by her ability to drive, ambulate, carry

and manipulate (light objects), and perform errands.    She

demonstrates mental and cognitive capacity by her ability to

navigate to several locations, do errands, and drive.”   He

further concludes,

     Ms. Gammon’s medical records do not provide any evidence
     for inability to function on a full-time basis. Although
     she complains of pain at a level of 3/5, the demonstrated
     level of activity (she was out and active for 3 days in
     a row) shows that it does not interfere with consistent
     functioning. The information in the file shows that her
     headaches occur at a frequency and intensity that would
     not interfere with occupational functioning.




                                14
     3.    Opinion Obtained through a Third Party Vendor

     A third party vendor engaged by Reliance Standard selected

Dr. Polanco, who is Board Certified in Occupational Medicine, to

review Ms. Gammon’s physical restrictions and limitations.    Dr.

Polanco concluded that,

     As a result of her medical conditions and physical
     status, she is limited in her ability to perform
     frequent, prolonged, and strenuous physical activities.
     While restrictions are supported, the findings do not
     reflect that the claimant is incapacitated or incapable
     of full-time, modified physical/work activities as she
     retains a functional gait, mobility, and has no
     strength, or neurological deficits.       FCE findings
     support a sedentary level of work capacity.

B.   Analysis of Disputed Issues Raised Regarding the
     Administrative Record

     1.    Dr. Birbiglia’s Examinations

     Ms. Gammon asserts that Dr. Polanco did not review Dr.

Birbiglia’s 2016 and 2018 examinations of her in his review.

Dr. Polanco’s review, however, in fact references Dr.

Birbiglia’s 2016 examination in its list of records provided for

review.   Ms. Gammon also asserts that she turned over Dr.

Birbiglia’s 2016 and 2018 examination records to Reliance

Standard in her January 23, 2017 appeal.   However, as Reliance

Standard points out, Ms. Gammon could not have turned over her

2018 records in her 2017 appeal.

     More fundamentally, Reliance Standard argues that it was

correct not to consider Dr. Birbiglia’s 2018 examination in any


                                15
case, because the relevant time period at issue is 2016, when

benefits were terminated.   This is the correct approach.    This

litigation centers on the reasonableness of Reliance Standard’s

denial of benefits in 2016, and the proper record to consider is

the record that existed in 2016, along with the exceptions I

made in this case for consideration of the later SSA record and

a non-fraudulent medical examiner.      See Liston v. Unum Corp.

Officer Severance Plan, 330 F.3d 19, 24 (1st Cir. 2003) (“Where

as here review is under the arbitrariness standard, the ordinary

question is whether the administrator's action on the record

before him was unreasonable.”).

       2.   Dr. Rosenberg’s Examination

       The parties’ dispute about Dr. Rosenberg is no longer

material because Reliance Standard, at my direction, does not

rely on Dr. Rosenberg’s examination in their report since I have

held (following his conviction for medical fraud) that they may

not.

       3.   SSDI Benefits

       Reliance Standard asserts that Ms. Gammon is receiving SSDI

because of her depression, while Ms. Gammon asserts that she is

receiving SSDI because of fibromyalgia and back problems.

       The SSDI report is murky.   The first page of the SSDI

report states that Ms. Gammon’s primary diagnosis is

fibromyalgia and the secondary diagnosis is disorders of the

                                   16
back.    Then, under “Medically Determinable Impairments and

Severity,” the examiner lists severe fibromyalgia as the primary

priority, severe spine disorders as the secondary priority, and

severe congenital anomalies of the heart, severe migraine,

severe obesity, and severe depressive, bipolar, and related

disorders as other priorities.     On the next page, however, in an

explanation under the header “PRT [psychiatric review technique]

– Additional Explanation,” the examiner reports that Ms. Gammon

“presents with significant depression in the context of medical

allegations.”    And the examiner later reports that “[t]he

claimant reports symptoms and limitations that are out of

proportion to the objective findings and x-rays” and that “psych

allegations are fully credible.”        The examiner ultimately

concluded that Ms. Gammon could sit for 6 hours in an 8-hour

workday, but that she has postural limitations.       However, the

report also concludes that Ms. Gammon “is unable to reliably

maintain persistence or pace over a normally workday/workweek”

because of “major depression.”

        The SSDI report admits of several interpretations.

Nevertheless, Reliance Standard’s interpretation that the SSA

found Ms. Gammon to be physically capable — but psychologically

incapable — of work is a reasonable one.

        4.   Surveillance Issues

        Reliance Standard hired an investigative group to surveille

                                   17
Ms. Gammon for three days, from Monday, May 23 to Wednesday, May

25, 2016.   The first day, she left her house with her husband at

about 9:30 AM.   He drove her to doctors’ appointments, to a

store, and to a restaurant for lunch.    They arrived back home at

about 5 PM.   The second day, Ms. Gammon left her house at about

9:30 AM.    She drove herself to doctors’ appointments and ran

errands such as going to the Dollar Tree and Home Goods stores.

She returned home around 2:30 PM.     The third day, surveillance

agents do not know what time she left her house, but observed

her at a doctor’s office at about 9:30 AM.    She had driven

herself there.   She then drove herself to CVS and from there to

a Salvation Army Family Store, where she shopped for over an

hour for items including dresses.     She left the store holding at

least four full shopping bags, a purse, and a large box or book.

She then ran more errands, and agents lost track of her around

2:19 PM.    The surveillance agents surveilled from approximately

7 AM to 5 PM, so we do not know and should not speculate about

what she did in the evenings.

     This surveillance contradicts Ms. Gammon’s asserted

limitations and calls into question the reliability of Dr.

Birbiglia’s report.   Dr. Birbiglia’s 2016 report says that “[i]f

she sits for more than 20 minutes or stands for more than 20

minutes, she has pain and is unable to function.    She states



                                 18
most of her days are spent lying down because of her pain.     She

can’t drive anymore because of the problem.”

     Ms. Gammon has contended that she is incapable of driving.

For example, in a questionnaire that she submitted to Reliance

Standard, she wrote, “I cannot drive,” and the SSDI report also

says “does not drive.”   However, the surveillance shows Ms.

Gammon driving.   It is also reasonable to conclude that someone

who spends three days in a row out of the house from about 9:30

AM to between 2:00 PM and 5:00 PM is not lying down to rest

“multiple times during the day,” a factor on which Dr. Birbiglia

rested his conclusion that Ms. Gammon could not work.

     The surveillance also potentially contradicts Ms. Gammon’s

self-reporting to Dr. Birbiglia that she cannot carry out normal

activities at home such as cooking or cleaning because of both

“stamina” and “pain.”    Running errands and shopping can

reasonably be said to take as much effort as normal cooking and

cleaning activities.

     The surveillance does not necessarily establish that Ms.

Gammon could work a full-time job.    However, the fact that it

contradicts her assertions does not advance her position and

lends credibility to Reliance Standard’s judgment that she is

not disabled within the meaning of the policy.   When surveilled

activities “directly contradict a claimant’s asserted

limitations, and there is no definitive evidence of a disabling

                                 19
condition, the surveillance alone could provide adequate support

for a denial of benefits.”     Gross v. Sun Life Assur. Co. of

Canada, 734 F.3d 1, 25 (1st Cir. 2013).    It is reasonable to

interpret this surveillance to mean that Ms. Gammon is capable

of more than she concedes.

C.   Whether Reliance Standard’s Determination Was Arbitrary
     and Capricious

     As explained above, many health care professionals

concluded that Ms. Gammon was depressed.    However, that is a

different question from whether that depression rendered her

incapable of full-time work.    In 2014, Dr. Stearns wrote in a

Mental Residual Functional Capacity Assessment that “depression

and insomnia interferes with gainful employment at the present

time.”   Other health care providers said she was depressed but

did not opine whether the depression contributed to her

inability to work.   Nevertheless, a reasonable reading of the

SSDI decision is that the SSA determined that Ms. Gammon was

physically, but not psychologically, capable of full-time

employment.

     Opinions about whether Ms. Gammon was capable of full-time

employment appear correlated with which party asked for the

opinion.   The exception is Ms. Missios, who opined after

reference by Dr. Sidhartha.    Ms. Missios concluded that Ms.

Gammon could work a full-time job.


                                  20
        Reliance Standard provided Dr. Polanco with medical records

dated 2016 and earlier.    Ms. Gammon argues that Reliance

Standard was wrong in not providing Dr. Birbiglia’s and Dr.

Ehrenthal’s post-2016 exam records.    However, the question for

Dr. Polanco was what Ms. Gammon’s capacity for work was in 2016,

and the question for the Court is whether Reliance Standard

abused its discretion in its 2016 decision.     See Liston, 330

F.3d at 24.    Ms. Gammon’s physical state may have changed since

2016.    But Reliance Standard’s decision to deny her benefits in

2016 cannot have been arbitrary and capricious based on her

physical state in 2018.     Cf. Gross, 734 F.3d at 23 (“[H]ow could

an administrator act unreasonably by ignoring information never

presented to it?”).

        Drs. Bellino and Polanco, each of whose reports Reliance

Standard relies upon, reviewed Ms. Gammon’s medical records, but

did not meet with Ms. Gammon herself.    They concluded that she

was capable of full-time work.    On the other side is Dr.

Birbiglia, who did meet with Ms. Gammon, and said in 2016 that

she was totally disabled from working.    His report, of course,

is called into question by the surveillance.    The SSA’s analysis

is somewhat ambiguous, but may reasonably be read, as I have

observed, to conclude that she is physically, but not

psychologically, capable of full-time work.



                                  21
     The evidence presented on the record would make it

challenging for me to determine “which side is right.”    However,

that is not my job.     See Niebauer v. Crane & Co., 783 F.3d 914,

928 (1st Cir. 2015) (“Thus, the question before us is not which

side is right, but whether the compensation committee's decision

to deny Niebauer's claim for severance benefits was reasonable

on the record before it.”).    My job is to determine whether

Reliance Standard’s conclusion that Ms. Gammon was capable of

work was “reasonable and supported by substantial evidence on

the record as a whole.”     Arruda, 2020 WL 880548, at *8; see also

Leahy, 315 F.3 at 18.     I find that it was.

     The record shows conflicting evidence about Ms. Gammon’s

capacity to work.    Under an abuse of discretion standard, this

type of conflicting record supports summary judgment for

Reliance Standard.    See Leahy, 315 F.3d at 18-19.   In Leahy, the

First Circuit “scrutinized the record with care” and concluded

“without serious question, that it is capable of supporting

competing inferences as to the extent of the plaintiff’s ability

to work.   That clash does not suffice to satisfy the plaintiff’s

burden.”   Id.

     As does this case, Leahy involved conflicting evidence.

The insurance provider relied, inter alia, on independent

medical record reviews conducted by doctors, the appearance that

the plaintiff was overstating his limitations, suspicious

                                  22
timing, and an SSA determination that the plaintiff was not

disabled.    Id.   Plaintiff argued that the insurer “gave

insufficient weight to the views of his treating physicians.”

Id. at 20.    The court in Leahy found that the views of

plaintiff’s treating physicians could appropriately be rejected

where “other evidence sufficiently contradicts” those views.

Id. at 21.    See also Tracia, 164 F. Supp. 3d at 226 (declining

to award special weight to the plaintiff’s treating physician

where that physician’s assessment “was based on the plaintiff’s

subjective reports rather than her own observations or other

objective criteria”).    The Leahy court ultimately held that the

“plan administrator’s determination, though not inevitable, was

solidly grounded.”    315 F.3d at 21.   Cf. Tracia, 164 F. Supp. 3d

at 225 (finding a lack of substantial evidence where reviewing

physicians did not opine on whether the plaintiff was capable of

working).    I conclude the same can be said here.   The facts here

line up fairly well with Leahy.     Reliance Standard’s

determination was not inevitable, but it was solidly grounded.

     Finally, I recognize Reliance Standard has a conflict of

interest because it both determines who will receive benefits

and then may become obligated to pay those benefits.       Metro.

Life Ins. Co., 554 U.S. at 108.    I do not, however, find that

this conflict renders Reliance Standard’s decision arbitrary and



                                  23
capricious because the decision is supported by a reasonable

reading of the record as a whole.

                          V. CONCLUSION

     For the reasons given above, Reliance Standard’s motion for

summary judgment is GRANTED.




                               Douglas P. Woodlock______________
                               DOUGLAS P. WOODLOCK
                               UNITED STATES DISTRICT JUDGE




                                24
